United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-642
Issued: August 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 28, 2013 appellant filed a timely appeal of an August 3, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finalizing an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $12,100.35; and (2) whether it properly determined that he was at
fault in the creation of the overpayment and therefore not entitled to a waiver of recovery.
FACTUAL HISTORY
On January 16, 2001 appellant, then a 51-year-old letter carrier, injured his right leg
while in the performance of duty. OWCP accepted his traumatic injury claim for right calf
1

5 U.S.C. § 8101 et seq.

sprain and thrombophlebitis and paid disability compensation for the period March 3, 2001 to
May 4, 2013. Payments were suspended on October 26, 2011 due to appellant’s failure to
submit a completed Form EN1032 and reinstated on November 20, 2011 following receipt of
this document.
OWCP outlined appellant’s entitlement to compensation benefits in an August 16, 2001
letter. It indicated that no amount would be withheld for postretirement basic life insurance
(PRBLI). OWCP advised, “If you have basic or optional life insurance and/or health benefits
coverage, but no deduction for it is listed above, contact [OWCP] immediately. You are still
responsible for these premiums.”
A PS Form 50 Notification of Personnel Action dated June 6, 2005 stated that appellant
was on disability retirement. In a Form RI 76-13 dated December 22, 2005, the Office of
Personnel Management (OPM) confirmed that he continued to receive compensation benefits,
enrolled in PRBLI and elected to maintain 100 percent basic life insurance (BLI) coverage.
Withholdings for “No Reduction” were to commence on “Compensation Date.”2 OWCP first
deducted for PRBLI on October 26, 2011.
On December 2, 2011 OWCP made preliminary findings that appellant received an
overpayment of $12,100.35 because withholdings for PRBLI were not made for the period
March 3, 2001 to October 25, 2011.3 Appellant was without fault in the creation of the
overpayment and informed of his options if he wished to contest the overpayment or request
waiver. On January 6, 2012 OWCP modified these findings to reflect that he was at fault in the
creation of the overpayment because he failed to provide information that he knew or should
have known to be material and accepted payments that he knew or should have known to be
incorrect.
Appellant requested a prerecoupment hearing, which was held on June 11, 2012. He
testified that OWCP failed to properly deduct life insurance premiums from his compensation
payments.
By decision dated August 3, 2012, OWCP’s hearing representative finalized the
$12,100.35 overpayment and affirmed that appellant was at fault in its creation.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.4

2

See infra note 8.

3

The case record contains a screenshot of a computerized PRBLI calculator showing that $12,100.35 should have
been deducted for PRBLI for the period March 3, 2001 to October 25, 2011.
4

5 U.S.C. § 8102(a).

2

When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made by decreasing later payments to which the individual is entitled.5
Under the Federal Employees’ Group Life Insurance (FEGLI) Program, most civilian
employees of the Federal Government are eligible to enroll in BLI and other options. Premiums
are withheld from an employee’s pay.6 These premiums are still withheld while an employee is
receiving disability compensation.7 When an individual separates from federal employment,
FEGLI coverage will either terminate or be continued under compensationer status. If the
compensationer chooses to continue coverage, the schedule of deductions made will be used to
withhold premiums from his or her compensation payments.8 Thus, a former employee who
receives disability compensation in lieu of retirement benefits is still responsible for all insurance
premiums.9
When premiums are underwithheld, an overpayment arises because OWCP must pay the
full amount to OPM upon discovery of the error.10
ANALYSIS -- ISSUE 1
On December 22, 2005 OPM confirmed that appellant was enrolled in PRBLI and elected
to maintain 100 percent BLI coverage. Withholdings for appellant’s coverage should have
commenced on March 3, 2001, the first day that he received compensation benefits. OWCP,
however, started to deduct for PRBLI on October 26, 2011. It subsequently calculated that
$12,100.35 should have been withheld for the period March 3, 2001 to October 25, 2011. The
Board finds that OWCP properly determined that appellant received an overpayment in the
amount of $12,100.35.

5

Id. at § 8129(a).

6

C.B., Docket No. 12-87 (issued May 23, 2012).

7

5 U.S.C. § 8707(b)(1).

8

Supra note 6; Keith H. Mapes, 56 ECAB 130 (2004). A federal employee who retired or separated on or after
December 9, 1980 and continues to receive workers’ compensation benefits may enroll in PRBLI if he or she wishes
to continue BLI coverage past age 65. He or she may elect to maintain 100 percent BLI coverage at the time of
retirement (“No Reduction”) or reduce this coverage to 50 percent or 75 percent. Withholdings for “No Reduction”
and 50 percent reduction are withheld from compensation benefits on enrollee’s date of “retirement” for life
insurance purposes and continue for life or until coverage is cancelled or otherwise discontinued. See FECA
Bulletin No. 12-02 (issued February 24, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation
Claims, Chapter 2.901.15(c)(3) (February 2013) and Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments,
Life Insurance, Chapter 5.401.4(b) (August 2004).
9

L.D., Docket No. 12-1408 (issued April 26, 2013).

10

S.H., Docket No. 12-166 (issued June 14, 2012); J.R., Docket No. 11-285 (issued September 22, 2011).

3

LEGAL PRECEDENT -- ISSUE 2
A waiver of recovery is not possible if the claimant is at fault in the creation of the
overpayment.11 A claimant who has done any of the following will be found to be at fault with
respect to creating an overpayment: (1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known to be incorrect. Whether or not an individual was at fault depends
on the circumstances surrounding the overpayment. The degree of care expected may vary with
the complexity of those circumstances and the individual’s capacity to realize that he or she is
being overpaid.12
ANALYSIS -- ISSUE 2
In an August 16, 2001 letter, OWCP notified appellant that no amount would be withheld
from his compensation benefits for PRBLI, but advised that he was still responsible for any life
insurance premiums and that he report if such deductions were not made. OPM’s Form RI 76-13
dated December 22, 2005 confirmed election of PRBLI and 100 percent BLI coverage, but
withholdings commenced on October 26, 2011. Thereafter, OWCP found that appellant was at
fault in the creation of the overpayment on the grounds that he failed to provide information that
he knew or should have known to be material and accepted payments that he knew or should
have known to be incorrect.
The Board finds that OWCP improperly determined that appellant was at fault in the
creation of the overpayment. According to OWCP procedures, a claimant should always be
found without fault if the overpayment results from the underwithholding of health or life
insurance premiums, unless the claimant had actual knowledge of the calculation error.13 Under
the circumstances of this case, the Board finds the evidence of record on appeal insufficient to
establish that appellant actually knew that he received an overpayment for the period March 3,
2001 to October 25, 2011. Consequently, the case will be remanded so that OWCP can consider
whether he is entitled to waiver of recovery.14
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $12,100.35. The Board further finds that appellant is not at fault in the creation
of the overpayment.

11

Donald L. Overstreet, 54 ECAB 678 (2003); Gregg B. Manston, 45 ECAB 344 (1994).

12

20 C.F.R. § 10.433. See also Ralph P. Beachum, Sr., 55 ECAB 442, 447 (2004).

13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b)(1)(c) (June 2009).
14

See J.L., Docket No. 13-132 (issued June 6, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to the fact of overpayment and
remanded for further proceedings consistent with this opinion of the Board.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

